Honorable Weaver Mcore,~
                       Chairman
Committee on State Affairs
The Senate
Austin, Texas
Dear Sir:            Opinion No. O-3311
                     Re: Constituti&alitg of S.B. 355 a-
                          mending Art. 1269h, V.A.C.S., 'so
                          as to authorize creation of air-
                          port districts.
          Pursuant to your request we have carefully consid-
ered Senate Bill No. 355, copy of which bill is attached
hereto.
          This bill amends Sections 1 and 2 of House Bill No.
160, Acts of the First Called Session of the 41st Legislature,
Chapter 83, Page 209, as amended by House Bill No. 216 of the
Regular Session of the 47th Legislature. House Bill No. 160,
Acts of the First Called Session of the 41st Legislature has
been compiled in Vernon's Annotated Civil Statutes as Article
1269h. House Bill No. 216 of the current session amends this
only in that it removes the limitation of the size of airports.
The bill under consideration, I.e., Senate Bill No. 355, fur-
ther amends Article 1269h in that it seeks to authorize the
establishment and maintenance of airports by "any designated
district within the county' and to au~thorizesuch district to
levy taxes and issue bonds therefor. As polnted out in our
Opinion No. O-3310 addressed to you, no constitutional author-
ity exists for the levy of taxes by a district created for
airport purposes. For the reasons stated and under the author-
ities cited in that opinion, we beg to advise you that Senate
Bill No. 355 is unconstitutional insofar as it seeks to con-
fer the taxing power upon a district created for the purpose
of constructing and maintaining airports.
Honorable Weaver Moore, Chairnmn,page 2          o-3311



                              Yours very truly
                           ATTORNEY GEHERAL OF TEXAS

                               By s/Walter R. Koch
                                    Walter R. Koch
                                         Assistant
WRK:RS:ac

APPRO'VEDAPRIL 26, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/'BwBChairman